 



Exhibit 10.4
MASTER CONFIDENTIAL DISCLOSURE AGREEMENT
between
SYNOVUS FINANCIAL CORP.
and
TOTAL SYSTEM SERVICES, INC.
Dated November 30, 2007

 



--------------------------------------------------------------------------------



 



MASTER CONFIDENTIAL DISCLOSURE AGREEMENT
     This MASTER CONFIDENTIAL DISCLOSURE AGREEMENT (this “Agreement”), dated as
of November 30, 2007, between Synovus Financial Corp., a Georgia corporation
(“Synovus”), and Total System Services, Inc., a Georgia corporation (“TSYS”).
     WHEREAS, Synovus, Columbus Bank and Trust Company and TSYS have entered
into an Agreement and Plan of Distribution, dated as of October 25, 2007 (as the
same may be amended from time to time, the “Distribution Agreement”), which
provides, subject to the terms and conditions in the Distribution Agreement,
among other things, for the distribution of the common stock of TSYS held by
Synovus as of a certain date to the shareholders of Synovus; and
     WHEREAS, as part of the foregoing, the parties further desire to enter into
this Agreement to provide for the protection of their Confidential Information
(as defined below).
     NOW, THEREFORE, in consideration of the mutual promises of the parties, and
of good and valuable consideration, it is agreed by and between the parties as
follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. For the purpose of this Agreement the following
capitalized terms are defined in this Section 1.1 and shall have the meaning
specified herein:
     (a) “Affiliated Company” means, with respect to Synovus, any entity that,
after the Effective Time, directly or indirectly is controlled by, or is under
common control with, Synovus, other than any Subsidiary of Synovus, and, with
respect to TSYS, any entity that, after the Effective Time, directly or
indirectly is controlled by, or is under common control with TSYS, other than
any Subsidiary of TSYS. As used herein, “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such entity, whether through the ownership of voting securities
or other interests, by contract or otherwise. For the avoidance of doubt, TSYS
is not an Affiliated Company of Synovus for purposes of this Agreement.
     (b) “Agreement” has the meaning set forth in the preamble to this
Agreement.
     (c) “Ancillary Agreements” has the meaning given to it in the Distribution
Agreement.
     (d) “Commercial Agreements” has the meaning given to it in Section 6.14.
     (e) “Confidential Information” means, subject to Section 6.14, information,
Trade Secrets, technical data and know-how that is not otherwise in the public
domain, that is directly related to the operation of the business of the
Disclosing Party and that is either (i) known to or in the possession of the
Receiving Party as of the Effective Time or (ii) disclosed to the Receiving
Party after the Effective Time in connection with the performance under any
Transaction Agreement or any Commercial Agreement.

 



--------------------------------------------------------------------------------



 



Confidential Information shall include, with respect to a Disclosing Party, all
Customer Data of such Disclosing Party. Confidential Information may include
information relating to, by way of example, research, products, services,
customers, markets, software, developments, inventions, processes, designs,
drawings, engineering, marketing or finances, and may be in writing, disclosed
orally or learned by inspection of computer programming code, equipment or
facilities.
     (i) Confidential Information of Third Parties that is known to, in the
possession of or acquired by a Receiving Party pursuant to a relationship with
the Disclosing Party shall be deemed the Disclosing Party’s Confidential
Information for purposes herein.
     (ii) Notwithstanding the foregoing provisions of this Section 1.1(d),
Confidential Information shall exclude information that: (i) was in the
Receiving Party’s lawful possession before receipt from the Disclosing Party and
obtained from a source other than the Disclosing Party and other than solely
through the prior relationship of the Disclosing Party and the Receiving Party
before the Effective Time; (ii) information that was lawfully possessed by both
the Receiving Party and the Disclosing Party prior to the Effective Time and
that pertains to both the business of the Receiving Party and the business of
the Disclosing Party; (iii) is or becomes a matter of public knowledge through
no fault of the Receiving Party and other than as a consequence of any
unauthorized disclosure, act or omission by the Receiving Party or its
Representatives; (iv) is lawfully received by the Receiving Party from a Third
Party without a duty of confidentiality; (v) is independently developed by the
Receiving Party without violating any obligations hereunder; or (vi) is
disclosed by the Receiving Party with the Disclosing Party’s prior written
approval.
     (f) “Confidentiality Period” means, (i) with respect to Confidential
Information that is not a Trade Secret, five (5) years after the later to occur
of (A) the Effective Time, and (B) the date of disclosure to the Receiving
Party, and (ii) with respect to Trade Secrets, the later to occur of (A) the
date that is five (5) years after the later to occur of the Effective Time and
the date of disclosure to the Receiving Party, and (B) the date on which the
relevant Trade Secret is no longer a Trade Secret.
     (g) “Customer Data” means all data and information pertaining to any
customer of a Disclosing Party and submitted to the Receiving Party by the
Disclosing Party, or received by the Receiving Party on behalf of the Disclosing
Party.
     (h) “Disclosing Party” means the party disclosing the relevant Confidential
Information.
     (i) “Distribution Agreement” has the meaning set forth in the recitals to
this Agreement.
     (j) “Effective Time” has the meaning set forth in the Distribution
Agreement.
     (k) “Express Purpose” means: (i) with respect to the Receiving Party or any
of its Representatives, to perform or assist the Receiving Party to perform its
obligations and exercise its rights under any of the Transaction Agreements,
(ii) with respect to the Receiving Party or any of its Representatives, to
perform or assist the Receiving Party to

2



--------------------------------------------------------------------------------



 



perform its obligations and exercise its rights under any of the Commercial
Agreements and (iii) with respect to a sublicensee permitted under a Transaction
Agreement or Commercial Agreement, to exercise its rights under such Transaction
Agreement or Commercial Agreement.
     (l) “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, and a governmental entity or any
department, agency or political subdivision thereof.
     (m) “Receiving Party” means the recipient of the relevant Confidential
Information.
     (n) “Representatives” has the meaning set forth in Section 2.2 of this
Agreement.
     (o) “Restricted Assignment Period” has the meaning given to it in the
Distribution Agreement.
     (p) “Subsidiary” has the meaning given to it in the Distribution Agreement.
     (q) “Synovus” has the meaning set forth in the preamble to this Agreement.
     (r) “Third Party” means a Person other than Synovus and its Representatives
and TSYS and its Representatives.
     (s) “Trade Secret” has the meaning given to it in the Georgia Trade Secrets
Act, O.C.G.A. § 10-1-761.
     (t) “Transaction Agreements” means the Distribution Agreement and the
Ancillary Agreements.
     (u) “TSYS” has the meaning set forth in the preamble to this Agreement.
ARTICLE II
CONFIDENTIALITY
     Section 2.1 Confidentiality and Non-Use Obligations. During the
Confidentiality Period, the Receiving Party shall (i) protect the Confidential
Information of the Disclosing Party by using the same degree of care, but no
less than a reasonable degree of care, including the utilization of security
devices or procedures designed to prevent unauthorized access to such materials,
to prevent the unauthorized use, dissemination, or publication of the
Confidential Information as the Receiving Party uses to protect its own
confidential information of a like nature, (ii) not use such Confidential
Information in violation of any use restriction in this Agreement, the
Distribution Agreement or any other Ancillary Agreement or any applicable
Commercial Agreement, (iii) not disclose such Confidential Information to any
Third Party, except, subject to applicable law, as expressly permitted under
this Agreement, the Distribution Agreement or any other Ancillary Agreement, any
applicable Commercial Agreement or in any other agreements entered into between
the parties in writing, without the prior written consent of the Disclosing
Party and (iv) not use the Confidential Information to the commercial or
competitive disadvantage of the Disclosing Party. Each party shall instruct its
officers,

3



--------------------------------------------------------------------------------



 



employees, agents, contractors and professional advisors (a) of its
confidentiality obligations hereunder and (b) not to attempt to circumvent any
such security procedures and devices. Each party’s obligation under the
preceding sentence may be satisfied by the use of its standard form of
confidentiality agreement, if the same reasonably accomplishes the purposes here
intended.
     Section 2.2 Use and Disclosure. The Receiving Party may use the
Confidential Information solely for the Express Purpose and disclose the
Confidential Information to its directors, officers, employees, professional
advisors, agents, contractors, Affiliated Companies and Subsidiaries, and their
respective directors, officers, employees, agents, contractors and sublicensees
(collectively, “Representatives”) solely where such disclosure is reasonably
necessary for the Express Purpose, and provided that the Receiving Party may
also disclose the Confidential Information to its sublicensees only if permitted
to do so under a Transaction Agreement or an applicable Commercial Agreement.
The Receiving Party’s disclosure to its Representatives shall be subject to
applicable law and the sublicensee’s agreement in writing to confidentiality and
non-use terms at least as protective of the Disclosing Party as the provisions
of this Agreement. The Receiving Party shall use commercially reasonable efforts
to ensure that with regard to its Representatives’ use and possession of
Confidential Information, such Representatives observe confidentiality
obligations at least as protective as those in this Agreement and shall be
liable if such Representatives cause a breach of this Agreement, and for such
Representatives’ failure to comply with obligations at least as protective as
those in this Agreement. Each Party agrees that (i) disclosure or use of
Confidential Information in breach of this Agreement could cause considerable
commercial and financial detriment to the Disclosing Party, (ii) damages may be
inadequate compensation for breach of this Agreement and (iii) if any
Confidential Information is disclosed or used (or threatened to be disclosed or
used) in breach of this Agreement, then the Disclosing Party may seek, in
addition to any other remedies available to it, equitable relief (including but
not limited to specific performance and injunction).
     Section 2.3 Compelled Disclosure. If the Receiving Party or any of its
Representatives believes that it is or will be compelled by a court or other
authority or the rules of a stock exchange to disclose Confidential Information
of the Disclosing Party, it shall (i) give the Disclosing Party prompt written
notice so that the Disclosing Party may take steps to oppose such disclosure,
but in any event the Receiving Party shall not be prohibited from complying with
such requirement; provided, however, the Receiving Party must disclose, and
ensure that the Representative discloses, only the minimum Confidential
Information (as applicable) and (ii) reasonably cooperate with the Disclosing
Party in its attempts to oppose such disclosure, provided that the Disclosing
Party first agrees to pay the reasonable costs of the Receiving Party in
connection therewith.
     Section 2.4 No Restriction on Disclosing Party. Subject to Section 2.7,
nothing in this Agreement shall restrict the Disclosing Party from using,
disclosing, or disseminating its own Confidential Information in any way.
     Section 2.5 No Restriction on Reassignment. This Agreement shall not
restrict reassignment of the Receiving Party’s employees.

4



--------------------------------------------------------------------------------



 



     Section 2.6 Third Party Agreements. Nothing in the Agreement supersedes any
restriction imposed by Third Parties on their Confidential Information, and
there is no obligation on the Disclosing Party to conform Third Party agreements
to the terms of this Agreement.
     Section 2.7 Information Security. The Receiving Party of any Customer Data
of the Disclosing Party shall be responsible for establishing, implementing,
maintaining and performing a reasonable information security program (including
physical security of physical items) that is reasonably designed to (i) ensure
the security and confidentiality of such Customer Data, (ii) protect against any
anticipated threats or hazards to the security or integrity of such Customer
Data, (iii) protect against unauthorized access to or use of such Customer Data
that could result in substantial material harm to the Disclosing Party or any of
its customers and (iv) ensure the proper disposal of such Customer Data. The
Disclosing Party shall maintain reasonable security for its own systems,
servers, and communications links as is reasonably designed to (a) protect the
security and integrity of its Customer Data to the extent within the Disclosing
Party’s control, and (b) protect against unauthorized access to or use of the
Receiving Party’s systems and servers on which Customer Data of the Disclosing
Party is stored to the extent within the Disclosing Party’s control. The
Receiving Party will (1) take appropriate action to address any incident of
unauthorized access to Customer Data of the Disclosing Party and (2) notify the
Disclosing Party as soon as possible of any incident of unauthorized access to
Customer Data and any other breach in the Receiving Party’s security that
materially affects the Disclosing Party or the Disclosing Party’s customers.
Either party may change its security procedures from time to time as
commercially reasonable to address operations risks and concerns in compliance
with the requirements of this section.
ARTICLE III
WARRANTY DISCLAIMER
     EACH PARTY ACKNOWLEDGES AND AGREES THAT ALL CONFIDENTIAL INFORMATION IS
PROVIDED ON AN “AS IS, WHERE IS” BASIS AND THAT NEITHER PARTY NOR ANY OF ITS
REPRESENTATIVES HAS MADE OR WILL MAKE ANY REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
REPRESENTATIONS OR WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE, ENFORCEABILITY OR NON-INFRINGEMENT, OR AS TO THE ACCURACY OR
COMPLETENESS OF THE CONFIDENTIAL INFORMATION.
ARTICLE IV
TERM AND TERMINATION
     Section 4.1 Term. This Agreement shall remain in full force and effect
until the earlier to occur of: (i) the expiration of the last Confidentiality
Period; and (ii) the termination of this Agreement by the mutual written
agreement of the parties.

5



--------------------------------------------------------------------------------



 



     Section 4.2 Survival. Articles II (with respect to Confidential Information
acquired or disclosed prior to the date of termination), III, IV, V, VI and VII
shall survive any termination of this Agreement.
     Section 4.3 Return of Confidential Information.
     (a) Distribution or Ancillary Agreements. With respect to Confidential
Information disclosed in connection with the Distribution Agreement or any
Ancillary Agreement, upon the earlier to occur of: (i) the termination or
expiration of this Agreement and (ii) the termination of the Distribution
Agreement or the whole or any part of any Ancillary Agreement, the Receiving
Party shall (and shall procure that its Affiliated Companies and Representatives
shall) promptly but in no event later than thirty (30) days following a request
made in writing by the Disclosing Party: (x) return to the Disclosing Party or
destroy (at the sole option of the Receiving Party) all Confidential Information
of the Disclosing Party in the possession or control of the Receiving Party
(including, without limitation, all documents, records, notebooks, data,
reports, notes, compilations, computer files, data and programs, and similar
repositories or materials and any and all copies or reproductions thereof), as
directed by the Disclosing Party; provided, however, (1) the Confidential
Information to be so returned or destroyed shall be limited to such Confidential
Information that is not necessary for the performance by the Receiving Party
under any then effective Commercial Agreement and (2) in case of a termination
of the whole or part of any Ancillary Agreement (other than this Agreement), the
Confidential Information to be so returned or destroyed shall be limited to such
Confidential Information disclosed by the Disclosing Party in connection with
such terminated Ancillary Agreement, or part thereof, as the case may be; and
(y) deliver to the Disclosing Party a certificate signed by a duly authorized
officer of the Receiving Party supervising such return and destruction,
certifying such return or destruction in accordance with the provisions of this
Agreement.
     (b) Commercial Agreements. With respect to Confidential Information
disclosed in connection with any Commercial Agreement, upon the termination or
expiration of such Commercial Agreement, the Receiving Party shall (and shall
procure that its Affiliated Companies and Representatives shall) promptly but in
no event later than thirty (30) days following a request made in writing by the
Disclosing Party: (x) return to the Disclosing Party or destroy (at the sole
option of the Receiving Party) Confidential Information of the Disclosing Party
in the possession or control of the Receiving Party (including, without
limitation, all documents, records, notebooks, data, reports, notes,
compilations, computer files, data and programs, and similar repositories or
materials and any and all copies or reproductions thereof), as directed by the
Disclosing Party; provided, however, the Confidential Information to be so
returned or destroyed shall be limited to such Confidential Information
disclosed by the Disclosing Party in connection with such terminated Commercial
Agreement and shall not require the destruction of any Confidential Information
necessary for the performance of the Receiving Party under the Distribution
Agreement, any Ancillary Agreement or any other then effective Commercial
Agreement; and (y) deliver to the Disclosing Party a certificate signed by a
duly authorized officer of the Receiving Party supervising such

6



--------------------------------------------------------------------------------



 



return and destruction, certifying such return or destruction in accordance with
the provisions of this Agreement.
     (c) Notwithstanding the foregoing provisions of Sections 4.3(a) and (b),
the Receiving Party may retain Confidential Information if required to do so by
applicable law, provided that the Receiving Party shall notify the Disclosing
Party in writing of such obligation, and (A) may not use such retained
Confidential Information for any purpose not strictly required to comply with
such law, and (B) shall at the Disclosing Party’s option, return or destroy such
retained Confidential Information as soon as practicable after it is no longer
required by law to retain it.
ARTICLE V
LIMITATION OF LIABILITY
     IN NO EVENT SHALL EITHER PARTY OR ITS SUBSIDIARIES OR AFFILIATED COMPANIES
BE LIABLE TO THE OTHER PARTY OR ITS SUBSIDIARIES OR AFFILIATED COMPANIES FOR ANY
SPECIAL, CONSEQUENTIAL, INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES OR LOST
PROFITS, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE)
ARISING IN ANY WAY OUT OF THIS AGREEMENT, WHETHER OR NOT SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
ARTICLE VI
MISCELLANEOUS PROVISIONS
     Section 6.1 Dispute Resolution. Any dispute arising out of or relating to
the performance, breach or interpretation of this Agreement shall be handled in
accordance with Section 5.5 of the Distribution Agreement.
     Section 6.2 Export Restrictions. Both parties shall adhere to all
applicable laws, regulations and rules relating to the export of technical data,
and shall not export or reexport any technical data, any products received from
Disclosing Party, or the direct product of such technical data, to any
proscribed country listed in such applicable laws, regulations and rules unless
properly authorized.
     Section 6.3 No Implied Licenses. The Receiving Party acknowledges that the
Confidential Information is the exclusive property of the Disclosing Party, and
the Disclosing Party has the exclusive right, title and interest to its
Confidential Information. Nothing contained in this Agreement shall be construed
as conferring any rights by implication, estoppel or otherwise, or under any
intellectual property right, other than the rights expressly granted in this
Agreement, to the Confidential Information. Neither party is required hereunder
to furnish or disclose to the other any technical or other information.
     Section 6.4 Infringement Suits. Neither party shall have any obligation
hereunder to institute any action or suit against Third Parties for
misappropriation of any of its Confidential Information or to defend any action
or suit brought by a Third Party that alleges infringement of

7



--------------------------------------------------------------------------------



 



any intellectual property rights by the Receiving Party’s authorized use of the
Disclosing Party’s Confidential Information.
     Section 6.5 Entire Agreement. This Agreement, the Distribution Agreement,
the other Ancillary Agreements, and the Commercial Agreements constitute the
entire agreement between the parties with respect to the subject matter hereof
and shall supersede all prior written and oral and all contemporaneous oral
agreements and understandings with respect to the subject matter hereof.
Notwithstanding the foregoing, the parties agree that any agreements entered
into between them after the Effective Time for the protection of specific
Confidential Information shall supersede the terms of this Agreement with
respect to such Confidential Information.
     Section 6.6 Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Georgia as to
all matters regardless of the laws that might otherwise govern under principles
of conflicts of laws applicable thereto.
     Section 6.7 Descriptive Headings. The descriptive headings herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.
     Section 6.8 Notices. All notices and other communications hereunder shall
be in writing and shall be deemed effectively given the earlier of (i) when
received, (ii) when delivered personally, (iii) one (1) Business Day after being
delivered by facsimile (with receipt of appropriate confirmation) or (iv) one
(1) Business Day after being deposited with an overnight courier service and
addressed to the respective parties as follows:

              if to Synovus:
 
       
 
      Synovus Financial Corp.
 
      1111 Bay Avenue
 
      Suite 500
 
      Columbus, GA 31901
 
      Attention:     Chief Financial Officer
 
      Telecopy:     (706) 649-4819
 
            if to TSYS:
 
       
 
      Total System Services, Inc.
 
      1600 First Avenue
 
      Columbus, GA 31901
 
      Attention:     Chief Financial Officer
 
      Telecopy:     (706) 644-1725

or to such other address as a party may request by notifying the other in
writing. As used in this Section 6.8, “Business Day” means any day other than a
Saturday, a Sunday or a day on which banking institutions located in the city of
Columbus, Georgia are authorized or obligated by law or executive order to
close.

8



--------------------------------------------------------------------------------



 



     Section 6.9 Assignment. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective legal representatives and
successors, and nothing in this Agreement, express or implied, is intended to
confer upon any other Person any rights or remedies of any nature whatsoever
under or by reason of this Agreement; provided, however, except as otherwise
expressly provided for in this Agreement, this Agreement shall not be
assignable, in whole or in part, by any party without the prior written consent
of the other party, and any attempt to assign any rights or obligations arising
under this Agreement without such consent shall be null and void; provided
further, that a party may assign this Agreement in connection with: (i) a merger
transaction in which such party is not the surviving entity or (ii) the sale,
transfer, exchange or other disposition by such party of all or substantially
all of its assets, so long as, in either case, if such merger or asset sale
transaction occurs during the Restricted Assignment Period, the rating of the
assignee, following the consummation of such merger or asset sale transaction,
shall be BBB- or better from Standard & Poor’s and Baa3 or better from Moody’s
Investor Services, Inc. (or if Standard & Poor’s or Moody’s Investor Services,
Inc. shall change their rating designations after the date of this Agreement, a
comparable rating or better under such new designations), and upon the
effectiveness of any such valid assignment the assigning party shall be released
from all of its obligations under this Agreement if the surviving entity of such
merger or the transferee of such assets shall agree in writing, in form and
substance reasonably satisfactory to the other party, to be bound by the terms
of this Agreement as if named as a “party” hereto. The Receiving Party’s
assignment of this Agreement shall not relieve it of any of its obligations
hereunder.
     Section 6.10 Severability. If any term or other provision of this Agreement
is determined by a nonappealable decision of a court, administrative agency or
binding arbitrator by any court or in any binding arbitration to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the fullest
extent possible.
     Section 6.11 Failure or Indulgence not Waiver; Remedies Cumulative. No
failure or delay on the part of either party hereto in the exercise of any right
hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty or agreement herein,
nor shall any single or partial exercise of any such right preclude other or
further exercise thereof or of any other right. All rights and remedies existing
under this Agreement are cumulative to, and not exclusive of, any rights or
remedies otherwise available.
     Section 6.12 Amendment. No change or amendment will be made to this
Agreement except by an instrument in writing signed on behalf of each of the
parties to such agreement.
     Section 6.13 Counterparts. This Agreement may be executed in two or more
counterparts, all of which, taken together, shall be considered to be one and
the same instrument.

9



--------------------------------------------------------------------------------



 



     Section 6.14 Existing Agreements. Notwithstanding anything to the contrary
in this Agreement, Confidential Information shall not include, and this
Agreement shall not in any way apply to, any confidential information exchanged
pursuant to those agreements between the parties and/or their respective
Subsidiaries set forth on Schedule A hereto to the extent such agreements
contain provisions governing the use and disclosure of confidential information.
Those agreements set forth on Schedule A that do not include such a provision
are referred to herein as the “Commercial Agreements” and the disclosure and use
of confidential information under such Commercial Agreements is governed by the
terms and conditions of this Agreement.
     Section 6.15 Effectiveness. This Agreement shall become effective upon the
Effective Time and prior thereto shall be of no force or effect. If the
Distribution Agreement shall be terminated in accordance with its terms prior to
the occurrence of the Effective Time, this Agreement and any actions or
agreements contemplated hereby shall automatically be terminated and of no force
or effect.
[Signature page follows]

10



--------------------------------------------------------------------------------



 



     WHEREFORE, the parties have signed this Master Confidential Disclosure
Agreement effective as of the Effective Time.

                  SYNOVUS FINANCIAL CORP.       TOTAL SYSTEM SERVICES, INC.
 
               
By:
  /s/ Thomas J. Prescott        By:   /s/ James B. Lipham 
 
               
Name:
  Thomas J. Prescott        Name:   James B. Lipham 
 
               
Title:
  Executive Vice President and Chief Financial Officer        Title:   Senior
Executive Vice President and Chief Financial Officer 
 
               

[Signature page to Master Confidential Disclosure Agreement]

 